        Case 2:20-cv-00428-MV-KRS Document 31 Filed 03/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ORGAN VIEW PROPERTIES, LLC,
d/b/a Picacho Hills Country Club,

               Plaintiff,

v.                                                                  No. 2:20-cv-428 MV/KRS

SOUTHERN INSURANCE COMPANY,

        Defendant.


                 ORDER SETTING DEADLINE FOR SIGNED RELEASE
                     AND TO SUBMIT CLOSING DOCUMENTS

        THIS MATTER is before the Court pursuant to the status conference held March 31,

2021. Having been notified the parties have agreed to settle this case, the Court HEREBY

ORDERS Plaintiff to either sign and return the release, or put in writing any issues with the

release, by April 16, 2021.

        IT IS FURTHER ORDERED that the parties shall file closing documents by April 30,

2021.

        IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE
